ACCEPTED
                                                                                                   04-15-00543-CV
                                                                                       FOURTH COURT OF APPEALS
                                                                                            SAN ANTONIO, TEXAS
                                                                                              9/2/2015 11:14:50 AM
                                                                                                    KEITH HOTTLE
                                                                                                            CLERK
                                        04-15-00543-CV

                                        NO. 2015 PC 1702

                                                                               FILED IN
IN THE MATTER OF                                    §                   4th COURT
                                                        IN THE PROBATE COURT
       OF APPEALS
                                                                         SAN ANTONIO, TEXAS
                                                    §                   9/2/2015 11:14:50 AM
THE GUARDIANSHIP OF                                 §   NUMBER TWO
                                                                          KEITH E. HOTTLE
                                                    §                           Clerk
BERTHA GUERRERO                                     §
An Incapacitated Person                             §   BEXAR COUNTY, TEXAS

                                     NOTICE OF APPEAL

       JUAN GUERRERO, a party to this case, files this Notice of Appeal seeking to alter the

trial court's judgment or other appealable order.

       The trial court, trial court case number and style of this matter are shown in the above

caption.

       The judgment or order appealed from was signed on June 5, 2015.

       JUAN GUERRERO desires to appeal from this judgment.

       This appeal is being taken to the Fourth Court of Appeals.

       This notice is being filed by JUAN GUERRERO.


                                              Respectfully submitted,

                                              LAW OFFICES OF
                                              JOHN D. WENNERMARK
                                              1924 N. Main Avenue
                                              San Antonio, TX 78212
                                              Phone: (210) 226-6262
                                              Fax: (210) 225-1351




                                              By: /S/ .John CD. Wennennark
                                              JOHN D. WENNERMARK
                                              State Bar No. 21177000
                                              Email: johnwennermark@hotmail.com
                                              Attorney for JUAN GUERRERO




                                                    1
                               CERTIFICATE OF SERVICE


I certify that on September 2, 2015 a true and correct copy of Defendant's Notice of Appeal was
served by fax on Kathleen Whitehead at 3004 Nacogdoches Rd., San Antonio, TX 78217, Fax:
(210) 804-1298.



                                             /S/ 'lohn. (J). WennennarR.
                                           JOHN D. WENNERMARK




                                               2